 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
DATED AS OF OCTOBER 17, 2005
BETWEEN CAROL MEYROWITZ AND THE TJX COMPANIES, INC.

 



--------------------------------------------------------------------------------



 



INDEX

              PAGE  
1. EFFECTIVE DATE; TERM OF AGREEMENT
    1  
 
       
2. SCOPE OF EMPLOYMENT
    1  
 
       
3. COMPENSATION AND BENEFITS
    2  
 
       
4. TERMINATION OF EMPLOYMENT; IN GENERAL
    4  
 
       
5. BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON EXPIRATION OF
THE AGREEMENT
    5  
 
       
6. OTHER TERMINATION; VIOLATION OF CERTAIN AGREEMENTS
    7  
 
       
7. BENEFITS UPON CHANGE IN CONTROL
    8  
 
       
8. AGREEMENT NOT TO SOLICIT OR COMPETE
    8  
 
       
9. ASSIGNMENT
    9  
 
       
10. COOPERATION WITH COMPANY
    9  
 
       
11. NOTICES
    10  
 
       
12. CERTAIN EXPENSES
    10  
 
       
13. WITHHOLDING; CERTAIN TAX MATTERS
    10  
 
       
14. GOVERNING LAW
    10  
 
       
15. ARBITRATION
    10  
 
       
16. ENTIRE AGREEMENT
    11  
 
       
EXHIBIT A Certain Definitions
    A-1  
 
       
EXHIBIT B Definition of “Change of Control”
    B-1  
 
       
EXHIBIT C Change of Control Benefits
    C-1  

-i-



--------------------------------------------------------------------------------



 



CAROL MEYROWITZ
EMPLOYMENT AGREEMENT
     AGREEMENT dated as of October 17, 2005 between CAROL MEYROWITZ
(“Executive”) and The TJX Companies, Inc., a Delaware corporation whose
principal office is in Framingham, Massachusetts 01701.
RECITALS
     Executive is currently employed by The TJX Companies, Inc. (the “Company”)
in a consulting/advisory capacity. The Company and Executive intend that,
effective beginning as of the Effective Date specified below, Executive shall
serve the Company as President on the terms set forth below and, to that end,
deem it desirable and appropriate to enter into this Agreement.
AGREEMENT
     The parties hereto, in consideration of the mutual agreements hereinafter
contained, agree as follows:
     1. EFFECTIVE DATE; TERM OF AGREEMENT. This Agreement shall become effective
as of October 17, 2005 (the “Effective Date”). Executive’s employment hereunder
shall continue on the terms provided herein until October 16, 2008 (the “End
Date”), subject to earlier termination as provided herein (such period of
employment hereinafter called the “Employment Period”).
     2. SCOPE OF EMPLOYMENT.
     (a) Nature of Services. Executive shall diligently perform the duties and
assume the responsibilities of President of the Company and such additional
executive duties and responsibilities as shall from time to time be assigned to
her by the Chief Executive Officer of the Company.
     (b) Extent of Services. Except for illnesses and vacation periods,
Executive shall devote substantially all her working time and attention and her
best efforts to the performance of her duties and responsibilities under this
Agreement. However, Executive may (i) make any passive investments where she is
not obligated or required to, and shall not in fact, devote any managerial
efforts, (ii) subject to Board approval (which approval shall not be
unreasonably withheld or withdrawn), participate in charitable or community
activities or in trade or professional organizations, or (iii) subject to Board
approval (which approval shall not be unreasonably withheld or withdrawn), hold
directorships in public companies, except only that the Board shall have the
right to limit such services as a director or such participation in charitable
or community activities or in trade or professional organizations whenever the
Board shall believe that the time spent on such activities infringes in any
material respect upon the time

 



--------------------------------------------------------------------------------



 



required by Executive for the performance of her duties under this Agreement or
is otherwise incompatible with those duties.
     3. COMPENSATION AND BENEFITS.
     (a) Base Salary. Executive shall be paid a base salary at the rate
hereinafter specified, such Base Salary to be paid in the same manner and at the
same times as the Company shall pay base salary to other executive employees.
The rate at which Executive’s Base Salary shall be paid shall be $1,100,000 per
year or such other rate (not less than $1,100,000 per year) as the Board may
determine after Board review not less frequently than annually beginning in
calendar 2006. Any increase in Executive’s Base Salary for a year that is
decided after a Board review occurring after April 1 of such year shall take
effect as of April 1 of such year, but any such retroactive increase shall be
recognized for purposes of the Company’s benefits plans, for periods prior to
the Board’s action, only to the extent permitted by the terms of such plans and
applicable law.
     (b) Special Bonus. At the Effective Date, the Company shall pay to
Executive a bonus of $1,200,000.
     (c) Existing Stock Awards. Reference is made to the following awards made
prior to the date hereof to Executive under the Company’s Stock Incentive Plan
(including any successor, the “Stock Incentive Plan”):
     (i) Options: Grant Nos. 86-60, 86-61 and 86-64; and
     (ii) Performance-Based Restricted Stock: 37,500 shares of Restricted Stock
previously granted under the Stock Incentive Plan and scheduled to vest in
September 2006, subject to the satisfaction of the performance conditions
applicable to such award and otherwise in accordance with the terms of that
award.
Each of the above-referenced awards shall continue for such period or periods
and in accordance with such terms as are set out in the grant and other
governing documents relating to such awards and shall not be affected by the
terms of this Agreement except as otherwise expressly provided herein.
     (d) New Stock Awards.
     (i) New Stock Awards, In General. Consistent with the terms of the Stock
Incentive Plan, Executive will be entitled to stock-option and/or other
stock-based awards under the Stock Incentive Plan, beginning in FYE 2007, at
levels commensurate with her position and responsibilities and subject to such
terms as shall be established by the Committee; provided, that if Executive’s
employment by the Company is terminated by the Company other than for Cause, any
such awards held by Executive immediately prior to such termination will vest to
the extent not previously vested (but, in the case of stock options, will
thereafter remain exercisable only for such post-termination exercise period as
is provided under the terms of the award). Executive will be entitled to tender
shares acquired under the awards, or to have shares of stock deliverable under
the awards held

-2-



--------------------------------------------------------------------------------



 



back, in satisfaction of the minimum withholding taxes required in respect of
income realized in connection with the awards.
     (ii) New Performance-Based Restricted Stock. Effective as of the Effective
Date, the Committee has awarded Executive a Performance Award under the Stock
Incentive Plan consisting of 300,000 shares of Performance-Based Restricted
Stock (the “New Restricted Stock”) subject to Executive’s continued employment
and satisfaction of specified performance goals. The New Restricted Stock shall
be subject to the following vesting schedule during the Employment Period:
(A) 100,000 shares shall vest on the date in calendar 2007 when the Committee
certifies as to MIP performance results for FYE 2007 but only if Executive
remains employed by the Company through October 16, 2006 and if the Committee
certifies that MIP performance (Company performance measures) for FYE 2007 has
been achieved at a level providing for MIP payout of at least 67% of target;
(B) 100,000 shares shall vest on the date in calendar 2008 when the Committee
certifies as to MIP performance results for FYE 2008 but only if Executive
remains employed by the Company through October 16, 2007 and if the Committee
certifies that MIP performance (Company performance measures) for FYE 2008 has
been achieved at a level providing for a MIP payout of at least 67% of target;
and (C) 100,000 shares shall vest on the date in calendar 2009 when the
Committee certifies as to MIP performance results for FYE 2009 but only if
Executive remains employed by the Company through October 16, 2008 and if the
Committee certifies that MIP performance (Company performance measures) for FYE
2009 has been achieved at a level providing for a MIP payout of at least 67% of
target. If for any of FYEs 2007, 2008, or 2009 the Committee certifies that MIP
performance has been achieved at a level authorizing some MIP payout but less
than a 67% of target payout, the number of shares of restricted stock vesting
under this paragraph for such fiscal year shall be prorated on a straight line
basis (with zero shares vesting if no MIP payout is authorized). Any shares not
vested for a fiscal year pursuant to the immediately preceding sentence will be
immediately and automatically forfeited.
     (iii) Other. Notwithstanding the service and performance conditions
specified in 3(d)(ii) above, the New Restricted Stock shall vest upon the
occurrence of a Change of Control, in the event of Executive’s death, Disability
or Incapacity, or in the event of a Constructive Termination (as defined in
Section 5(a) below) or termination of Executive’s employment by the Company
other than for Cause. If Executive’s employment with the Company terminates for
any other reason, any shares of New Restricted Stock not then vested shall be
immediately forfeited. Executive shall be entitled to tender vested shares in
satisfaction of minimum required tax withholding with respect to vesting under
the New Restricted Stock award.
     (e) LRPIP. During the Employment Period, beginning with the FYE 2007 to FYE
2009 cycle, Executive will be eligible to participate in annual grants under the
Company’s Long Range Performance Incentive Plan (“LRPIP”) at a level
commensurate with her position and responsibilities and subject to such terms as
shall be established by the Committee.
     (f) MIP. During the Employment Period, beginning with FYE 2007, Executive
will be eligible to participate in annual awards under the Company’s Management
Incentive Plan

-3-



--------------------------------------------------------------------------------



 



(“MIP”) at a level commensurate with her position and responsibilities and
subject to such terms as shall be established by the Committee.
     (g) SERP. Except as provided in Exhibit C (“Change of Control Benefits”)
and this subsection (g), Executive is entitled to the greater of Category B or C
benefits determined and made payable in accordance with the generally applicable
provisions of the Company’s Supplemental Executive Retirement Plan (“SERP”).
Consistent with the terms of her employment with the Company prior to the
Effective Date, Executive shall at all times have a fully vested right to her
accrued benefit, including any future accruals (and including, for the avoidance
of doubt, any related death benefit), under SERP based on Executive’s actual
years of service. For the avoidance of doubt, (i) as of the Effective Date
Executive was credited with the full twenty-year maximum on credited service
provided for under SERP (her actual credited service, subject to the maximum,
being 22 years and 2 months), and (ii) except in the event of a termination of
Executive by the Company for Cause, in which event the provisions of SERP
determined without regard to this Section 3(g) shall apply, Executive shall
remain vested in her SERP benefit in accordance with the immediately preceding
sentence notwithstanding the termination of Executive’s employment or of this
Agreement.
     (h) Qualified Plans; Other Deferred Compensation Plans. Executive shall be
entitled during the Employment Period to participate in the Company’s
tax-qualified retirement and profit-sharing plans and its nonqualified deferred
compensation plans, including the GDCP and ESP, in each case in accordance with
the terms of the applicable plan; provided, that for the avoidance of doubt,
Executive shall not be entitled to any Company matching credits under ESP.
     (i) Policies and Fringe Benefits. Executive shall be subject to Company
policies applicable to its executives generally and shall be entitled to receive
all such fringe benefits as the Company shall from time to time make available
to other executives generally (subject to the terms of any applicable fringe
benefit plan). Executive currently has the use of a Company-leased automobile
and shall continue to do so during the term of such lease and the Employment
Period. After the term of such lease and during the Employment Period, Executive
shall be given an automobile allowance commensurate with her position.
     4. TERMINATION OF EMPLOYMENT; IN GENERAL.
     (a) The Company shall have the right to end Executive’s employment at any
time and for any reason, with or without Cause.
     (b) The Employment Period shall terminate when Executive becomes Disabled.
In addition, if by reason of Incapacity Executive is unable to perform her
duties for at least six continuous months, upon written notice by the Company to
Executive the Employment Period will be terminated for Incapacity.
     (c) Whenever the Employment Period shall terminate, Executive shall resign
all offices or other positions she shall hold with the Company and any
affiliated corporations.

-4-



--------------------------------------------------------------------------------



 



     5. BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON EXPIRATION
OF THE AGREEMENT.
     (a) Certain Terminations Prior to the End Date. If the Employment Period
shall have terminated prior to the End Date by reason of (i) death, Disability
or Incapacity of Executive, (ii) termination by the Company for any reason other
than Cause or (iii) termination by Executive in the event that Executive is
relocated more than forty (40) miles from the current corporate headquarters of
the Company without her prior written consent (a “Constructive Termination”) or
a Valid Reason Termination by Executive, then all compensation and benefits for
Executive shall be as follows:
     (i) Until the End Date, but in no event for less than twelve (12) months
after the Date of Termination, (such one year or longer period being herein
referred to as the “termination period”) the Company will pay to Executive or
her legal representative, without reduction for compensation earned from other
employment or self-employment, continued Base Salary at the rate in effect at
termination of employment; provided, that if Executive is eligible for long-term
disability compensation benefits under the Company’s long-term disability plan,
the amount payable under this clause shall be paid at a rate equal to the excess
of (I) the rate of Base Salary in effect at termination of employment, over
(II) the long-term disability compensation benefits for which Executive is
eligible under such plan.
     (ii) Until the expiration of the termination period as defined at 5(a)(i)
above and subject to such minimum coverage-continuation requirements as may be
required by law, the Company will provide (except to the extent that Executive
shall obtain no less favorable coverage from another employer or from
self-employment) such medical and hospital insurance and term life insurance for
Executive and her family, comparable to the insurance provided for executives
generally, as the Company shall determine, and upon the same terms and
conditions as the same shall be provided for other Company executives generally;
provided, however, that in no event shall such benefits or the terms and
conditions thereof be less favorable to Executive than those afforded to her as
of the Date of Termination; and further provided, that to the extent it is
impossible or impracticable to provide any such coverage to Executive under the
Company’s then existing employee benefit plans or arrangements, the Company
shall arrange for alternative comparable coverage or, if such alternative
coverage is not available, shall pay to Executive the cost of such coverage, all
as reasonably determined by the Committee.
     (iii) The Company will pay to Executive or her legal representative,
without offset for compensation earned from other employment or self-employment,
(A) any unpaid amounts to which Executive is entitled under MIP for the fiscal
year of the Company ended immediately prior to Executive’s termination of
employment, plus (B) any unpaid amounts owing with respect to LRPIP cycles in
which Executive participated and which were completed prior to termination.
These amounts will be paid at the same time as other awards for such prior year
or cycle are paid.
     (iv) The Company will pay to Executive or her legal representative, without
offset for compensation earned from other employment or self-employment, an
amount

-5-



--------------------------------------------------------------------------------



 



equal to the sum of (A) Executive’s MIP Target Award, if any, for the year of
termination, multiplied by a fraction, the numerator of which is three hundred
and sixty-five (365) plus the number of days during such year prior to
termination, and the denominator of which is seven hundred and thirty (730),
plus (B) with respect to each LRPIP cycle in which Executive participated and
which had not ended prior to termination of employment, 1/36 of an amount equal
to Executive’s LRPIP Target Award for such cycle multiplied by the number of
full months in such cycle completed prior to termination of employment. The
amount described in clause 5(a)(iv)(A) above will be paid not later than MIP
awards for the year of termination are paid. The amount described in clause
5(a)(iv)(B) above, to the extent measured by the LRPIP Target Award for any
cycle, will be paid not later than the date on which LRPIP awards for such cycle
are paid or would have been paid.
     (v) In addition, Executive or her legal representative shall be entitled to
the benefits described in Section 3(c)(ii) (Existing Stock Awards;
Performance-Based Restricted Stock), Section 3(d)(ii) (New Stock Awards; New
Performance-Based Restricted Stock), and 3(g) (SERP) and to payment of her
vested benefits under the plans described in 3(h) (Qualified Plans; Other
Deferred Compensation Plans). Executive shall also be entitled to such rights,
if any, under any stock options or other stock-based awards that were granted
under the Stock Incentive Plan and that are held by Executive on the Date of
Termination as are provided under the terms of those awards.
     (vi) If termination occurs by reason of Incapacity or Disability, Executive
shall be entitled to such compensation, if any, as is payable pursuant to the
Company’s long-term disability plan. If for any period Executive receives
long-term disability compensation payments under a long-term disability plan of
the Company as well as payments under 5(a)(i) above, and if the sum of such
payments (the “combined salary/disability benefit”) exceeds the payment for such
period to which Executive is entitled under 5(a)(i) above (determined without
regard to the proviso in 5(a)(i)), she shall promptly pay such excess in
reimbursement to the Company.
     (vii) If termination occurs by reason of death, Incapacity or Disability,
Executive shall also be entitled to an amount equal to Executive’s MIP Target
Award for the year of termination, without proration. This amount will be paid
at the same time as the amount payable under paragraph 5(a)(iv) above.
     (viii) Except as expressly set forth above or as required by law, Executive
shall not be entitled to continue participation during the termination period in
any employee benefit or fringe benefit plans; provided, that Executive shall be
entitled during the termination period to a Company-provided automobile or
automobile allowance.
     (b) Termination on the End Date. Unless earlier terminated or except as
otherwise mutually agreed by Executive and the Company, Executive’s employment
with the Company shall terminate on the End Date. Unless the Company in
connection with such termination shall offer to Executive continued service in a
position acceptable to Executive and upon mutually and reasonably agreeable
terms, Executive shall be treated as having been terminated by the Company other
than for Cause on the day immediately preceding the End Date and Executive

-6-



--------------------------------------------------------------------------------



 



shall be entitled to the pay and benefits described in Section 5(a). If the
Company in connection with such termination offers to Executive continued
service in a position acceptable to Executive and upon mutually and reasonably
agreeable terms, and Executive declines such service, she shall be treated for
all purposes of this Agreement as having terminated her employment voluntarily
on the End Date and she shall be entitled only to those benefits to which she
would be entitled under Section 6(a) (“Voluntary termination of employment”).
For purposes of the two preceding sentences, “service in a position acceptable
to Executive” shall mean service as President of the Company or service in such
other position, if any, as may be acceptable to Executive. For the avoidance of
doubt, Executive will be treated as having satisfied the service requirement
applicable to the third tranche of her New Restricted Stock award described in
Section 3(d)(ii)(C) if her employment terminates on the End Date in accordance
with this Section 5(b).
     6. OTHER TERMINATION; VIOLATION OF CERTAIN AGREEMENTS.

  (a)   Voluntary termination of employment. If Executive terminates her
employment voluntarily, Executive or her legal representative shall be entitled
(in each case in accordance with and subject to the terms of the applicable
arrangement) to any benefits described in Section 3(c)(ii) (Existing Stock
Awards; Performance-Based Restricted Stock), Section 3(d)(ii) (New Stock Awards;
New Performance-Based Restricted Stock), and 3(g) (SERP) and to payment of her
vested benefits under the plans described in 3(h) (Qualified Plans; Other
Deferred Compensation Plans). Executive shall also be entitled to such rights,
if any, under any stock options or other stock-based awards that were granted
under the Stock Incentive Plan and that are held by Executive on the Date of
Termination as are provided under the terms of those awards. No other benefits
shall be paid under this Agreement upon a voluntary termination of employment.
Any benefits payable under SERP shall be payable only if Executive does not
violate the provisions of Section 8 of this Agreement.     (b)   Termination for
Cause; violation of certain agreements. If the Company should end Executive’s
employment for Cause, or, notwithstanding Section 5 and Section 6(a) above, if
Executive should violate the protected persons or noncompetition provisions of
Section 8, all compensation and benefits otherwise payable pursuant to this
Agreement shall cease, other than (x) payment of such vested amounts as are
credited to Executive’s account (but not received) under GDCP and ESP in
accordance with the terms of those programs; (y) provided that Executive does
not violate the provisions of Section 8 of this Agreement, payment of any
benefits to which Executive may be entitled under SERP (determined without
regard to Section 3(g) of this Agreement), and (z) payment of any vested
benefits to which the Executive is entitled under the Company’s tax-qualified
plans. Executive shall also be entitled to such rights, if any, under any stock
options or other stock-based awards that were granted under the Stock Incentive
Plan and that are held by Executive on the Date of Termination as are provided
under the terms of those awards. The Company does not waive any rights it may
have for damages or for injunctive relief.

-7-



--------------------------------------------------------------------------------



 



     7. BENEFITS UPON CHANGE IN CONTROL. Notwithstanding any other provision of
this Agreement, in the event of a Change of Control, the determination and
payment of any benefits payable thereafter with respect to Executive shall be
governed exclusively by the provisions of Exhibit C.
     8. AGREEMENT NOT TO SOLICIT OR COMPETE.
     (a) Upon the termination of employment at any time, then for a period of
two years after the termination of the Employment Period, Executive shall not
under any circumstances employ, solicit the employment of, or accept unsolicited
the services of, any “protected person” or recommend the employment of any
“protected person” to any other business organization. A “protected person”
shall be a person known by Executive to be employed by the Company or its
Subsidiaries or to have been employed by Company or its Subsidiaries within six
months prior to the commencement of conversations with such person with respect
to employment.
     As to (i) each “protected person” to whom the foregoing applies, (ii) each
subcategory of “protected person” as defined above, (iii) each limitation on
(A) employment, (B) solicitation and (C) unsolicited acceptance of services, of
each “protected person” and (iv) each month of the period during which the
provisions of this subsection (a) apply to each of the foregoing, the provisions
set forth in this subsection (a) are deemed to be separate and independent
agreements and in the event of unenforceability of any such agreement, such
unenforceable agreement shall be deemed automatically deleted from the
provisions hereof and such deletion shall not affect the enforceability of any
other provision of this subsection (a) or any other term of this Agreement.
     (b) During the course of her employment, Executive will have learned many
trade secrets of the Company and its Subsidiaries and will have access to
confidential information and business plans for the Company and its
Subsidiaries. Therefore, upon termination of the Employment Period on the End
Date or if Executive should end her employment voluntarily at any time,
including by reason of retirement or Disability but not including a Valid Reason
Termination, or if the Company should end Executive’s employment at any time for
Cause, then for a period of two years thereafter, Executive will not, directly
or indirectly, be a partner or investor in, or be engaged in any employment,
consulting, or fees-for-services arrangement with, any business which is a
competitor of the Company and its Subsidiaries, nor shall Executive undertake
any planning to engage in any such business. A business shall be deemed a
competitor of the Company and its Subsidiaries if and only (i) if it shall then
be so regarded by retailers generally, or (ii) if it shall operate an off-price
apparel, off-price footwear, off-price jewelry, off-price accessories, off-price
home furnishings and/or off-price home fashions business, including any such
business that is store-based, catalogue-based, or an on-line, “e-commerce” or
other off-price internet-based business; provided, that the mere application for
employment with a competitive business shall not be treated as prohibited
planning to engage in such business. Executive will not be deemed to have
violated the provisions of this Section 8(b) merely by reason of being engaged
in an employment, consulting or other fees-for-services arrangement with an
entity that manages a private equity, venture capital or leveraged buyout fund
that in turn invests in one or more businesses deemed competitors of the Company
and its Subsidiaries under this Section 8(b), provided that (A) such fund is not
intended to, and does not in fact, invest primarily in such businesses, and (B)
Executive demonstrates to the reasonable satisfaction of the Company that her
arrangement with such entity will not involve the provision

-8-



--------------------------------------------------------------------------------



 



of employment, consulting or other services, directly or indirectly, to any such
business or to the fund with respect to its investment or proposed investment in
any such business and that she will not participate in any meetings,
discussions, or interactions in which any such business or any such proposed
investment is proposed to be or is likely to be discussed. Executive agrees that
if, at any time, pursuant to action of any court, administrative or governmental
body or other arbitral tribunal, the operation of any part of this paragraph
shall be determined to be unlawful or otherwise unenforceable, then the coverage
of this paragraph shall be deemed to be restricted as to duration, geographical
scope or otherwise, as the case may be, to the extent, and only to the extent,
necessary to make this paragraph lawful and enforceable in the particular
jurisdiction in which such determination is made.
     (c) If, during the two-year period following termination of the Employment
Period at any time or for any reason and while she is still entitled to benefits
under Section 5 of this Agreement, Executive engages in any activity that would
be prohibited under Section 8(b) above following a voluntary termination of
employment, the Company’s obligation to pay benefits under Section 5 shall
forthwith cease and Executive shall be entitled only to (x) payment of such
vested amounts as are credited to Executive’s account (but not received) under
GDCP and ESP in accordance with the terms of those programs; (y) payment of any
vested benefits to which the Executive is entitled under the Company’s
tax-qualified plans; and (z) such rights, if any, under any stock options or
other stock-based awards that were granted under the Stock Incentive Plan and
that are held by Executive on the Date of Termination as are provided under the
terms of those awards.
     (d) If the Employment Period terminates, Executive agrees (i) to notify the
Company immediately upon her securing employment or becoming self-employed
during any period when Executive’s compensation from the Company shall be
subject to reduction or her benefits provided by the Company shall be subject to
termination as provided in Section 6 and (ii) to furnish to the Company written
evidence of her compensation earned from any such employment or self-employment
as the Company shall from time to time request. In addition, upon termination of
the Employment Period for any reason other than the death of Executive,
Executive shall immediately return all written trade secrets, confidential
information and business plans of the Company and shall execute a certificate
certifying that she has returned all such items in her possession or under her
control.
     9. ASSIGNMENT. The rights and obligations of the Company shall enure to the
benefit of and shall be binding upon the successors and assigns of the Company.
The rights and obligations of Executive are not assignable except only that
benefits and payments payable to her after her death shall be made to her estate
except as otherwise provided by the applicable plan or award documentation, if
any.
     10. COOPERATION WITH COMPANY. Following the resignation of Edmond English
as chief executive officer, the Company named an interim chief executive officer
and announced that it was engaged in a search for a new chief executive officer.
The Company agrees that Executive will be asked to participate, consistent with
the fiduciary responsibilities of the members of the Board, in the process of
evaluating any new chief executive officer candidate for the Company, and
Executive agrees that she will so participate with all diligent good faith and
in the best interests of the Company.

-9-



--------------------------------------------------------------------------------



 



     11. NOTICES. All notices and other communications required hereunder shall
be in writing and shall be given by mailing the same by certified or registered
mail, return receipt requested, postage prepaid. If sent to the Company the same
shall be mailed to the Company at 770 Cochituate Road, Framingham, Massachusetts
01701, Attention: Chairman of the Executive Compensation Committee, or other
such address as the Company may hereafter designate by notice to Executive; and
if sent to the Executive, the same shall be mailed to Executive at her address
as set forth in the records of the Company or at such other address as Executive
may hereafter designate by notice to the Company.
     12. CERTAIN EXPENSES. The Company shall bear the reasonable fees and costs
of Executive’s legal and financial advisors (not to exceed $10,000 in the
aggregate) incurred in negotiating this Agreement.
     13. WITHHOLDING; CERTAIN TAX MATTERS. Anything to the contrary
notwithstanding, (a) all payments required to be made by the Company hereunder
to Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation, and
(b) to the extent any payment hereunder shall be required to be delayed until
six months following separation from service to comply with the “specified
employee” rules of Section 409A of the Internal Revenue Code of 1986, as
amended, (the “Code”) it shall be so delayed (but not more than is required to
comply with such rules). The parties hereto acknowledge that in addition to any
delay required under 13(b), it may be desirable, in view of regulations or other
guidance issued by the IRS under Section 409A of the Code, to amend provisions
of the Agreement to avoid the acceleration of tax or the imposition of
additional tax under Section 409A of the Code and that the Company will not
unreasonably withhold its consent to any such amendments which in its
determination are (i) feasible and necessary to avoid adverse tax consequences
under Section 409A of the Code for Executive, and (ii) not adverse to the
interests of the Company.
     14. GOVERNING LAW. This Agreement and the rights and obligations of the
parties hereunder shall be governed by the laws of the Commonwealth of
Massachusetts.
     15. ARBITRATION. In the event that there is any claim or dispute arising
out of or relating to this Agreement, or an alleged breach thereof, and the
parties hereto shall not have resolved such claim or dispute within sixty
(60) days after written notice from one party to the other setting forth the
nature of such claim or dispute, then such claim or dispute shall be settled
exclusively by binding arbitration in Boston, Massachusetts in accordance with
the Rules Governing Resolution of Employment Disputes of the American
Arbitration Association by an arbitrator mutually agreed upon by the parties
hereto or, in the absence of such agreement, by an arbitrator selected according
to such Rules. Notwithstanding the foregoing, if either the Company or Executive
shall request, such arbitration shall be conducted by a panel of three
arbitrators, one selected by the Company, one selected by Executive and the
third selected by agreement of the first two, or, in the absence of such
agreement, in accordance with such Rules. Judgment upon the award rendered by
such arbitrator(s) shall be entered in any Court having jurisdiction thereof
upon the application of either party.

-10-



--------------------------------------------------------------------------------



 



     16. ENTIRE AGREEMENT. This Agreement, including Exhibits A through C,
represents the entire agreement between the parties relating to the terms of
Executive’s employment by the Company and supersedes all prior written or oral
agreements between them, including, without limitation, that certain agreement
between Executive and the Company dated November 8, 2004, as amended.

           
 
           /s/ Carol Meyrowitz  
 
         
 
      Executive  
 
         
 
      THE TJX COMPANIES, INC.  
 
         
 
  By:         /s/ Bernard Cammarata  
 
         
 
      Bernard Cammarata  
 
      Chairman of the Board  

-11-



--------------------------------------------------------------------------------



 



EXHIBIT A
Certain Definitions
     (a) “Base Salary” means, for any period, the amount described in
Section 3(a).
     (b) “Board” means the Board of Directors of the Company.
     (c) “Committee” means the Executive Compensation Committee of the Board.
     (d) “Cause” means dishonesty by Executive in the performance of her duties,
conviction of a felony (other than a conviction arising solely under a statutory
provision imposing criminal liability upon Executive on a per se basis due to
the Company offices held by Executive, so long as any act or omission of
Executive with respect to such matter was not taken or omitted in contravention
of any applicable policy or directive of the Board), gross neglect of duties
(other than as a result of Disability or death), or conflict of interest which
conflict shall continue for thirty (30) days after the Company gives written
notice to Executive requesting the cessation of such conflict.
     In respect of any termination during a Standstill Period, Executive shall
not be deemed to have been terminated for Cause until the later to occur of
(i) the 30th day after notice of termination is given and (ii) the delivery to
Executive of a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the Company’s directors at a meeting called and held for
that purpose (after reasonable notice to Executive), and at which Executive
together with her counsel was given an opportunity to be heard, finding that the
Executive was guilty of conduct described in the definition of “Cause” above,
and specifying the particulars thereof in detail; provided, however, that the
Company may suspend Executive and withhold payment of her Base Salary from the
date that notice of termination is given until the earliest to occur of
(A) termination of Executive for Cause effected in accordance with the foregoing
procedures (in which case Executive shall not be entitled to her Base Salary for
such period), (B) a determination by a majority of the Company’s directors that
Executive was not guilty of the conduct described in the definition of “Cause”
effected in accordance with the foregoing procedures (in which case Executive
shall be reinstated and paid any of her previously unpaid Base Salary for such
period), or (C) ninety (90) days after notice of termination is given (in which
case Executive shall then be reinstated and paid any of her previously unpaid
Base Salary for such period). If Base Salary is withheld and then paid pursuant
to clauses (B) or (C) of the preceding sentence, the amount thereof shall be
accompanied by simple interest, calculated on a daily basis, at a rate per annum
equal to the prime or base lending rate, as in effect at the time, of the
Company’s principal commercial bank.
     (e) “Change of Control” has the meaning given it in Exhibit B.
     (f) “Change of Control Termination” means the termination of Executive’s
employment during a Standstill Period (1) by the Company other than for Cause,
or (2) by Executive for good reason, or (3) by reason of death, Incapacity or
Disability.
     For purposes of this definition, termination for “good reason” shall mean
the voluntary termination by Executive of her employment (A) within one hundred
and twenty (120) days after

A-1



--------------------------------------------------------------------------------



 



the occurrence without Executive’s express written consent of any one of the
events described in clauses (I), (II), (III), (IV), (V) or (VI) below, provided,
that Executive gives notice to the Company at least thirty (30) days in advance
requesting that the pertinent situation described therein be remedied, and the
situation remains unremedied upon expiration of such 30-day period; (B) within
one hundred and twenty (120) days after the occurrence without Executive’s
express written consent of the event described in clause (VII), provided, that
Executive gives notice to the Company at least thirty (30) days in advance of
her intent to terminate her employment in respect of such event; or (C) under
the circumstances described in clause (VIII) below, provided, that Executive
gives notice to the Company at least thirty (30) days in advance:

  (I)   the assignment to her of any duties inconsistent with her positions,
duties, responsibilities, reporting requirements, and status with the Company
immediately prior to the Change of Control, or any removal of Executive from or
any failure to reelect her to such positions, except in connection with the
termination of Executive’s employment by the Company for Cause or by Executive
other than for good reason, or any other action by the Company which results in
a diminishment in such position, authority, duties or responsibilities, other
than an insubstantial and inadvertent action which is remedied by the Company
promptly after receipt of notice thereof given by Executive; or     (II)   if
Executive’s rate of Base Salary for any fiscal year is less than 100% of the
rate of Base Salary paid to Executive in the completed fiscal year immediately
preceding the Change of Control or if Executive’s total cash compensation
opportunities, including salary and incentives, for any fiscal year are less
than 100% of the total cash compensation opportunities made available to
Executive in the completed fiscal year immediately preceding the Change of
Control; or     (III)   the failure of the Company to continue in effect any
benefits or perquisites, or any pension, life insurance, medical insurance or
disability plan in which Executive was participating immediately prior to the
Change of Control unless the Company provides Executive with a plan or plans
that provide substantially similar benefits, or the taking of any action by the
Company that would adversely affect Executive’s participation in or materially
reduce Executive’s benefits under any of such plans or deprive Executive of any
material fringe benefit enjoyed by Executive immediately prior to the Change of
Control; or     (IV)   any purported termination of Executive’s employment by
the Company for Cause during a Standstill Period which is not effected in
compliance with paragraph (d) above; or     (V)   any relocation of Executive of
more than forty (40) miles from the place where Executive was located at the
time of the Change of Control; or     (VI)   any other breach by the Company of
any provision of this Agreement; or

A-2



--------------------------------------------------------------------------------



 



  (VII)   the Company sells or otherwise disposes of, in one transaction or a
series of related transactions, assets or earning power aggregating more than
30% of the assets (taken at asset value as stated on the books of the Company
determined in accordance with generally accepted accounting principles
consistently applied) or earning power of the Company (on an individual basis)
or the Company and its Subsidiaries (on a consolidated basis) to any other
Person or Persons (as those terms are defined in Exhibit B); or     (VIII)   the
voluntary termination by Executive of her employment at any time within one year
after the Change of Control. Notwithstanding the foregoing, the Board may
expressly waive the application of this clause (VIII) if it waives the
applicability of substantially similar provisions with respect to all persons
with whom the Company has a written severance agreement (or may condition its
application on any additional requirements or employee agreements which the
Board shall in its discretion deem appropriate in the circumstances). The
determination of whether to waive or impose conditions on the application of
this clause (VIII) shall be within the complete discretion of the Board but
shall be made prior to the Change of Control.

     (g) “Code” has the meaning set forth in Section 13 of the Agreement.
     (h) “Date of Termination” means the date on which Executive’s employment
terminates.
     (i) “Disability” has the meaning given it in the Company’s long-term
disability plan. Executive’s employment shall be deemed to be terminated for
Disability on the date on which Executive is entitled to receive long-term
disability compensation pursuant to such long-term disability plan.
     (j) “GDCP” means the Company’s General Deferred Compensation Plan, or, if
the General Deferred Compensation Plan is no longer maintained by the Company, a
nonqualified deferred compensation plan (other than the ESP) or arrangement the
terms of which are not less favorable to Executive than the terms of the General
Deferred Compensation Plan as in effect on the Effective Date.
     (k) “End Date” means October 16, 2008.
     (l) “ESP” means the Company’s Executive Savings Plan.
     (m) “Incapacity” means a disability (other than Disability within the
meaning of (i) above) or other impairment of health that renders Executive
unable to perform her duties to the reasonable satisfaction of the Committee.
     (n) “LRPIP” has the meaning set forth in Section 3(e) of the Agreement.
     (o) “MIP” has the meaning set forth in Section 3(f) of the Agreement.

A-3



--------------------------------------------------------------------------------



 



     (p) “SERP” has the meaning set forth in Section 3(g) of the Agreement.
     (q) “Standstill Period” means the period commencing on the date of a Change
of Control and continuing until the close of business on the earlier of
October 15, 2008 or the last business day of the 24th calendar month following
such Change of Control.
     (r) “Stock” means the common stock, $1.00 par value, of the Company.
     (s) “Stock Incentive Plan” has the meaning set forth in Section 3(c) of the
Agreement.
     (t) “Subsidiary” means any corporation in which the Company owns, directly
or indirectly, 50% or more of the total combined voting power of all classes of
stock.
     (u) “Valid Reason Termination” means a termination of the Employment Period
by Executive following an action by the Company to require Executive to report
to, and be subject in the discharge of her duties to the directions of, any
officer or other employee of the Company other than the Chief Executive Officer
of the Company, but only if (i) Executive gives notice to the Company, within
thirty (30) days of being required to report to and be subject in the discharge
of her duties to an officer or other employee other than the Chief Executive
Officer, that she has a basis for a Valid Reason Termination, (ii) the Company
does not cure the asserted basis for the Valid Reason Termination within ten
(10) days of Executive’s notice to the Company, and (iii) Executive terminates
the Employment Period within thirty (30) days following the expiration of such
ten-day period.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
Definition of “Change of Control”
     “Change of Control” shall mean the occurrence of any one of the following
events:
     (a) there occurs a change of control of the Company of a nature that would
be required to be reported in response to Item 1(a) of the Current Report on
Form 8-K pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
(the “Exchange Act”) or in any other filing under the Exchange Act; provided,
however, that no transaction shall be deemed to be a Change of Control (i) if
the person or each member of a group of persons acquiring control is excluded
from the definition of the term “Person” hereunder or (ii) unless the Committee
shall otherwise determine prior to such occurrence, if Executive or an Executive
Related Party is the Person or a member of a group constituting the Person
acquiring control; or
     (b) any Person other than the Company, any wholly-owned subsidiary of the
Company, or any employee benefit plan of the Company or such a subsidiary
becomes the owner of 20% or more of the Company’s Common Stock and thereafter
individuals who were not directors of the Company prior to the date such Person
became a 20% owner are elected as directors pursuant to an arrangement or
understanding with, or upon the request of or nomination by, such Person and
constitute at least 1/4 of the Company’s Board of Directors; provided, however,
that unless the Committee shall otherwise determine prior to the acquisition of
such 20% ownership, such acquisition of ownership shall not constitute a Change
of Control if Executive or an Executive Related Party is the Person or a member
of a group constituting the Person acquiring such ownership; or
     (c) there occurs any solicitation or series of solicitations of proxies by
or on behalf of any Person other than the Company’s Board of Directors and
thereafter individuals who were not directors of the Company prior to the
commencement of such solicitation or series of solicitations are elected as
directors pursuant to an arrangement or understanding with, or upon the request
of or nomination by, such Person and constitute at least 1/4 of the Company’s
Board of Directors; or
     (d) the Company executes an agreement of acquisition, merger or
consolidation which contemplates that (i) after the effective date provided for
in the agreement, all or substantially all of the business and/or assets of the
Company shall be owned, leased or otherwise controlled by another Person and
(ii) individuals who are directors of the Company when such agreement is
executed shall not constitute a majority of the board of directors of the
survivor or successor entity immediately after the effective date provided for
in such agreement; provided, however, that unless otherwise determined by the
Committee, no transaction shall constitute a Change of Control if, immediately
after such transaction, Executive or any Executive Related Party shall own
equity securities of any surviving corporation (“Surviving Entity”) having a
fair value as a percentage of the fair value of the equity securities of such
Surviving Entity greater than 125% of the fair value of the equity securities of
the Company owned by Executive and any Executive Related Party immediately prior
to such transaction, expressed as a percentage of the fair value of all equity
securities of the Company immediately prior to such transaction (for purposes of
this paragraph ownership of equity securities shall be determined in the same
manner as

B-1



--------------------------------------------------------------------------------



 



ownership of Common Stock); and provided, further, that, for purposes of this
paragraph (d), if such agreement requires as a condition precedent approval by
the Company’s shareholders of the agreement or transaction, a Change of Control
shall not be deemed to have taken place unless and until such approval is
secured (but upon any such approval, a Change of Control shall be deemed to have
occurred on the date of execution of such agreement).
     In addition, for purposes of this Exhibit B the following terms have the
meanings set forth below:
     “Common Stock” shall mean the then outstanding Common Stock of the Company
plus, for purposes of determining the stock ownership of any Person, the number
of unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock shall
not include shares of Preferred Stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board of Directors of the Company shall expressly so determine in any future
transaction or transactions.
     A Person shall be deemed to be the “owner” of any Common Stock:
     (i) of which such Person would be the “beneficial owner,” as such term is
defined in Rule 13d-3 promulgated by the Securities and Exchange Commission (the
“Commission”) under the Exchange Act, as in effect on March 1, 1989; or
     (ii) of which such Person would be the “beneficial owner” for purposes of
Section 16 of the Exchange Act and the rules of the Commission promulgated
thereunder, as in effect on March 1, 1989; or
     (iii) which such Person or any of its affiliates or associates (as such
terms are defined in Rule 12b-2 promulgated by the Commission under the Exchange
Act, as in effect on March 1, 1989), has the right to acquire (whether such
right is exercisable immediately or only after the passage of time) pursuant to
any agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise.
     “Person” shall have the meaning used in Section 13(d) of the Exchange Act,
as in effect on March 1, 1989.
     An “Executive Related Party” shall mean any affiliate or associate of
Executive other than the Company or a majority-owned subsidiary of the Company.
The terms “affiliate” and “associate” shall have the meanings ascribed thereto
in Rule 12b-2 under the Exchange Act (the term “registrant” in the definition of
“associate” meaning, in this case, the Company).

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
Change of Control Benefits
     C.1. Benefits Upon a Change of Control Termination.
     (a) The Company shall pay the following to Executive in a lump sum within
thirty (30) days following a Change of Control Termination:
     (i) an amount equal to (A) two times her Base Salary for one year at the
rate in effect immediately prior to the Date of Termination or the Change of
Control, whichever is higher, plus (B) the accrued and unpaid portion of her
Base Salary through the Date of Termination, subject to the following. If
Executive is eligible for long-term disability compensation benefits under the
Company’s long-term disability plan, the amount payable under (A) shall be
reduced by the annual long-term disability compensation benefit for which
Executive is eligible under such plan for the two-year period over which the
amount payable under (A) is measured. If for any period Executive receives
long-term disability compensation payments under a long-term disability plan of
the Company as well as payments under the first sentence of this clause (i), and
if the sum of such payments (the “combined Change of Control/disability
benefit”) exceeds the payment for such period to which Executive is entitled
under the first sentence of this clause (i) (determined without regard to the
second sentence of this clause (i)), she shall promptly pay such excess in
reimbursement to the Company; provided, that in no event shall application of
this sentence result in reduction of Executive’s combined Change of
Control/disability benefit below the level of long-term disability compensation
payments to which Executive is entitled under the long-term disability plan or
plans of the Company.
     (ii) in lieu of any other benefits under SERP, an amount equal to the
present value of the payments that Executive would have been entitled to receive
under SERP as a Category B or C participant, whichever is greater, applying the
following rules and assumptions:
     (A) the monthly benefit under SERP determined using the foregoing criteria
shall be multiplied by twelve (12) to determine an annual benefit; and
     (B) the present value of such annual benefit shall be determined by
multiplying the result in (A) by the appropriate actuarial factor, using the
most recently published interest and mortality rates published by the Pension
Benefit Guaranty Corporation which are effective for plan terminations occurring
on the Date of Termination, using Executive’s age to the nearest year determined
as of that date. If, as of the Date of Termination, the Executive has previously
satisfied the eligibility requirements for Early Retirement under The TJX
Companies, Inc. Retirement Plan, then the appropriate factor shall be that based
on the most recently published “PBGC Actuarial Value of $1.00 Per Year Deferred
to Age 60 and Payable for Life Thereafter — Healthy Lives,” except that if the
Executive’s age to the nearest year is more than sixty (60), then such higher
age shall be

C-1



--------------------------------------------------------------------------------



 



substituted for sixty (60). If, as of the Date of Termination, the Executive has
not satisfied the eligibility requirements for Early Retirement under The TJX
Companies, Inc. Retirement Plan, then the appropriate factor shall be based on
the most recently published “PBGC Actuarial Value of $1.00 Per Year Deferred To
Age 65 And Payable For Life Thereafter — Healthy Lives.”
     (C) the benefit determined under (B) above shall be reduced by the value of
any portion of Executive’s SERP benefit already paid or provided to her in cash
or through the transfer of an annuity contract.
     (b) Until the second anniversary of the Date of Termination, the Company
shall maintain in full force and effect for the continued benefit of Executive
and her family all life insurance and medical insurance plans and programs in
which Executive was entitled to participate immediately prior to the Change of
Control, provided, that Executive’s continued participation is possible under
the general terms and provisions of such plans and programs. In the event that
Executive is ineligible to participate in such plans or programs, the Company
shall arrange upon comparable terms to provide Executive with benefits
substantially similar to those which she is entitled to receive under such plans
and programs. Notwithstanding the foregoing, the Company’s obligations hereunder
with respect to life or medical coverage or benefits shall be deemed satisfied
to the extent (but only to the extent) of any such coverage or benefits provided
by another employer.
     (c) For a period of two years after the Date of Termination, the Company
shall continue to provide for the benefit of Executive, during its term of the
lease, any leased automobile that was being provided prior to the Date of
Termination and for any period after the termination of such lease and during
the remainder of such two year period, or for the whole two year period if the
lease had expired prior to the Date of Termination, shall provide to Executive
an automobile commensurate with her position as in effect immediately prior to
the Change of Control (or immediately prior to the Date of Termination if
greater).
     C.2. Incentive Benefits Upon a Change of Control. Within thirty (30) days
following a Change of Control, whether or not Executive’s employment has
terminated or been terminated, the Company shall pay to the Executive, in a lump
sum, the sum of (i) and (ii), where:
     (i) is the sum of (A) the “Target Award” under the Company’s Management
Incentive Plan or any other annual incentive plan which is applicable to
Executive for the fiscal year in which the Change of Control occurs, plus (B) an
amount equal to such Target Award prorated for the period of active employment
during such fiscal year through the Change of Control; and
     (ii) the sum of (A) for Performance Cycles not completed prior to the
Change of Control, an amount with respect to each such cycle equal to the
maximum Award under LRPIP specified for Executive for such cycle, plus (B) any
unpaid amounts owing with respect to cycles completed prior to the Change of
Control.
     C.3. Gross-Up Payment. Payments under Section C.1. and Section C.2. of this
Exhibit shall be made without regard to whether the deductibility of such
payments (or any other

C-2



--------------------------------------------------------------------------------



 



payments or benefits to or for the benefit of Executive) would be limited or
precluded by Section 280G of the Code (“Section 280G”) and without regard to
whether such payments (or any other payments or benefits) would subject
Executive to the federal excise tax levied on certain “excess parachute
payments” under Section 4999 of the Code (the “Excise Tax”). If any portion of
the payments or benefits to or for the benefit of Executive (including, but not
limited to, payments and benefits under this Agreement but determined without
regard to this paragraph) constitutes an “excess parachute payment” within the
meaning of Section 280G (the aggregate of such payments being hereinafter
referred to as the “Excess Parachute Payments”), the Company shall promptly pay
to Executive an additional amount (the “gross-up payment”) that after reduction
for all taxes (including but not limited to the Excise Tax) with respect to such
gross-up payment equals the Excise Tax with respect to the Excess Parachute
Payments; provided, that to the extent any gross-up payment would be considered
“deferred compensation” for purposes of Section 409A of the Code, the manner and
time of payment, and the provisions of this Section C.3, shall be adjusted to
the extent necessary (but only to the extent necessary) to comply with the
requirements of Section 409A with respect to such payment so that the payment
does not give rise to the interest or additional tax amounts described at
Section 409A(a)(1)(B) or Section 409A(b)(4) of the Code (the “Section 409A
penalties”); and further provided, that if, notwithstanding the immediately
preceding proviso, the gross-up payment cannot be made to conform to the
requirements of Section 409A of the Code, the amount of the gross-up payment
shall be determined without regard to any gross-up for the Section 409A
penalties. The determination as to whether Executive’s payments and benefits
include Excess Parachute Payments and, if so, the amount of such payments, the
amount of any Excise Tax owed with respect thereto, and the amount of any
gross-up payment shall be made at the Company’s expense by
PricewaterhouseCoopers LLP or by such other certified public accounting firm as
the Committee may designate prior to a Change of Control (the “accounting
firm”). Notwithstanding the foregoing, if the Internal Revenue Service shall
assert an Excise Tax liability that is higher than the Excise Tax (if any)
determined by the accounting firm, the Company shall promptly augment the
gross-up payment to address such higher Excise Tax liability.
     C.4. Other Benefits. In addition, Executive or her legal representative
shall be entitled to the benefits described in Section 3(c)(ii) (Existing Stock
Awards; Performance-Based Restricted Stock), and Section 3(d)(ii) (New Stock
Awards; New Performance-Based Restricted Stock) and to payment of her vested
benefits under the plans described in 3(h) (Qualified Plans; Other Deferred
Compensation Plans). Executive shall also be entitled to such rights, if any,
under any stock options or other stock-based awards that were granted under the
Stock Incentive Plan and that are held by Executive on the Date of Termination
as are provided under the terms of those awards.
     C.5. Noncompetition; No Mitigation of Damages; etc.
     (a) Noncompetition. Upon a Change of Control, any agreement by Executive
not to engage in competition with the Company subsequent to the termination of
her employment, whether contained in an employment contract or other agreement,
including without limitations the provisions of Section 8(c), shall no longer be
effective.

C-3



--------------------------------------------------------------------------------



 



     (b) No Duty to Mitigate Damages. Executive’s benefits under this Exhibit C
shall be considered severance pay in consideration of her past service and her
continued service from the date of this Agreement, and her entitlement thereto
shall neither be governed by any duty to mitigate her damages by seeking further
employment nor offset by any compensation which she may receive from future
employment.
     (c) Legal Fees and Expenses. The Company shall pay all legal fees and
expenses, including but not limited to counsel fees, stenographer fees, printing
costs, etc. reasonably incurred by Executive in contesting or disputing that the
termination of her employment during a Standstill Period is for Cause or other
than for good reason (as defined in the definition of Change of Control
Termination) or obtaining any right or benefit to which Executive is entitled
under this Agreement following a Change of Control. Any amount payable under
this Agreement that is not paid when due shall accrue interest at the prime rate
as from time to time in effect at Bank of America, or its successor, until paid
in full.
     (d) Notice of Termination. During a Standstill Period, Executive’s
employment may be terminated by the Company only upon thirty (30) days’ written
notice to Executive.

C-4